UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-2008



KATHERINE L. RUSSELL,

                                            Plaintiff - Appellant,

          versus


VBR, a joint venture of Vinnell Corporation
and Brown & Root Services Corporation,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-96-1431-A)


Submitted:   December 11, 1997         Decided:     December 23, 1997


Before HALL and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Katherine L. Russell, Appellant Pro Se. Douglas Bennett Mishkin,
J. Keith Burt, Lisa Anne Lavelle, MCKENNA & CUNEO, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting Defen-

dant's motion for summary judgment on her complaint alleging age

discrimination, defamation, and retaliation. We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district
court. Russell v. VBR, No. CA-96-1431-A (E.D. Va. June 30, 1997).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         AFFIRMED




                                2